Third District Court of Appeal
                               State of Florida

                       Opinion filed January 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0824
                        Lower Tribunal No. 20-8206
                           ________________


                    Edgardo Pineda Hernandez,
                                  Appellant,

                                     vs.

                       Claudia Elena Camacho,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

     Boyd Richards Parker & Colonnelli, P.L., and Dolly Hernandez, and
Katherine A. Coba, for appellant.

     Carey Rodriguez Milian Gonya, LLP, and Jennifer M. Hernandez, and
David P. Milian, for appellee.


Before EMAS, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Cardenas v. Solis, 570 So. 2d 996, 999 (Fla. 3d DCA

1990) (holding international comity favors enforcing foreign, ex parte

temporary injunctions and affirming the trial court’s order enforcing a

Guatemalan injunction because “(1) the suit in Guatemala is a domestic

relations suit in which the plaintiff seeks, in effect, support from her husband

in the form of one half of the parties’ marital property; (2) the defendant

husband ought not to be able to escape his financial obligations to his wife

in Guatemala by secreting the parties’ marital assets in Miami banks; and (3)

the Guatemalan temporary injunction may be enforced with ease in Florida

pending final resolution of the domestic relations suit in Guatemala”);

Cermesoni v. Maneiro, 144 So. 3d 627, 629 (Fla. 3d DCA 2014) (“A foreign

decree is entitled to comity, where the parties have been given notice and

the opportunity to be heard, where the foreign court had original jurisdiction,

and where the foreign decree does not offend the public policy of the State

of Florida.” (quoting Intrinsic Values Corp. v. Superintendencia de

Administracion Tributaria, 806 So. 2d 616, 619 (Fla. 3d DCA 2002) (internal

quotation marks omitted))).




                                       2